DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A1, B3, C1 in the reply filed on 12/15/2020 is acknowledged.
Claims 9, 13, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/15/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caneba (US 7143912) in view of Inouye (US 2012/0018477).
Caneba discloses a backpack comprising: a frame system comprising: two substantially L-shaped members, each L-shaped member having a short leg and a long leg (see Fig. 1; L designations on first L-member, R designations on second L-member); one or more cross bars that extend between the two L-shaped members (87); and at least one attachment bar that removably couples to either end of the two L- shaped members and extends therebetween (76, 85); a pack comprising: a base; a rear wall, a front wall, and two side walls, wherein the walls extend from the base (Figs. 17-19); a closable lid, wherein an interior volume is defined by the base, the walls, and the lid (upper zippered portion Figs. 17-19); at least one shoulder strap disposed at the rear wall (see Fig. 18); and a pair of elongated channels spaced apart on the rear wall, the pair of elongated channels extending in a direction from the base towards the lid, wherein the pack removably couples to the frame system by inserting at least a portion of each of the long legs into the respective elongated channel (see Fig. 18), and wherein when the pack is coupled to the frame, the base of the pack is supported on the two short legs of the L-shaped member, the frame system is on an exterior of the pack, and the at least one attachment bar can removably couple to either end of the two L-shaped members (see Figs. 17-19); except does not expressly disclose the insert as claimed.
However, Inouye teach providing a backpack with an insert sized and shaped to be removably inserted within the interior volume of the pack (para 0019).  

Caneba as modified above results in a device wherein the pack is free-standing without the use of the insert or the frame system (functional recitation); the insert is formed from ballistic material (Inouye discloses Kevlar); the one or more cross bars are removably coupled to the two L-shaped members (see Fig. 14B, C); the at least one attachment bar slidingly engages with the two L-shaped members (see Fig. 14B, C).  

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caneba (US 7143912) in view of Inouye (US 2012/0018477) as applied to claim 1 above, and further in view of Jansen (US 2016/0374458).
Caneba as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the electronic hub/power source as claimed.
However, Jansen teaches providing a backpack assembly with an electronic hub (70) coupled to the insert and a removable power source (64) as claimed.  
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the power source and electronic hub taught by Jansen to the backpack assembly taught by Caneba as modified above, in order to allow a user to charge electronic devices while stored therein (para 0010).

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caneba (US 7143912) in view of Brown et al. (US 6390345, hereinafter ‘Brown’).
Caneba discloses a modular backpack system comprising: a pack comprising a base and a rear panel, wherein the rear panel comprises at least one shoulder strap and two elongated channels, wherein the pack defines an internal volume and the internal volume is closeable with a lid (see Figs. 17-19); a frame system couplable to an exterior of the pack, wherein the frame system comprises two L-shaped members each having a long leg and a short leg (see Fig. 1; L designations on first L-member, R designations on second L-member) and the two L-shaped members are coupled together by one or more cross bars extending therebetween (76, 85), wherein the pack couples to the frame system by sliding the long leg of each L-shaped member through a respective elongated channel so that the rear panel is adjacent to the long legs of the frame system and the base is adjacent to the short legs of the frame system (see Figs. 17-19);  24at least one removable attachment bar that removably couples to the two L-shaped members and extends therebetween, wherein the at least one removable attachment bar is configured to support external equipment (87); except does not expressly disclose the insert as claimed.
However, Brown teach providing a backpack with an insert removably insertable within the interior volume of the pack, wherein the insert comprises an open top container see Fig. 7).  
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the insert taught by Brown to the main backpack 
Caneba as modified above further results in a device wherein the insert has a greater rigidity than the pack (rigid housing 90 disclosed by Brown); and the frame system comprises substantially tubular members, and wherein at least one of the tubular members are capable of storing one or more batteries therein (functional, capable of storage inside hollow tubes).  

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caneba (US 7143912) in view of Brown et al. (US 6390345, hereinafter ‘Brown’) as applied to claim 1 above, and further in view of Jansen (US 2016/0374458).
Caneba as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the electronic hub/power source as claimed.
However, Jansen teaches providing a backpack assembly with an electronic hub (70) coupled to the insert and a removable power source (64) as claimed.  
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the power source and electronic hub taught by Jansen to the backpack assembly taught by Caneba as modified above, in order to allow a user to charge electronic devices while stored therein (para 0010).
Caneba as modified above resultsin a device wherein the electronic system is coupled to an exterior of the open top container (all portions of the device are coupled to each other, at least indirectly, where the claims do not require direct connection); and the electronic hub is proximate the lid of the pack, when the insert is inserted within the .


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caneba (US 7143912) in view of Brown et al. (US 6390345, hereinafter ‘Brown’) and Jansen (US 2016/0374458) as applied to claim 14 above, and further in view of Demsky (US 2016/0100673).
Regarding claim 17, Caneba as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the solar panel as claimed.
However, Demsky is one of myriad references teaching attaching a solar panel to a backpack (82) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the solar panel hub taught by Demsky to the backpack assembly taught by Caneba as modified above, in order to generate electricity as taught by Demsky (para 0080).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caneba (US 7143912) in view of Pottharst (US 2008/0061093).
Caneba discloses a backpack comprising: a freestanding pack comprising: a base; a rear wall, a front wall, and two side walls, wherein the walls extend from the base (see Fig. 18); wherein the rear wall has a greater height than the front wall, and wherein an interior volume is defined by the base, the walls, and the lid (see Fig. 18); two shoulder straps disposed at the rear wall (see Fig. 18); and two elongated channels spaced apart on the rear wall and extending in a vertical direction (see Fig. 18); and a rigid external frame system comprising: two substantially L-shaped members spaced apart from one another by one or more removable cross bars, each L-shaped member having a long leg and a short leg (see Fig. 1; L designations on first L-member, R designations on second L-member), wherein when the pack is removably coupled to the frame system, the long legs are received within the elongated channels so that the rear wall is adjacent to the long legs, the base is supported on the short legs, and the long legs and the short legs extend out past an exterior of the pack (see Fig. 18); and at least one attachment bar that slidably engages the long legs or the short legs and extends therebetween (76, 85); except does not expressly disclose the closable lid that is hinged at the rear wall and selectively couples to each of the other walls as claimed.
	However, Pottharst teaches a similar backpack assembly wherein the closable that is hinged at the rear wall and selectively couples to each of the other wall (72, see Fig. 1) as claimed.
Because Caneba and Pottharst both teach closable lids for the opening of a backpack, it would have been obvious to one of ordinary skill in the art to substitute the rear-wall hinged lid taught by Pottharst for the central opening lid taught by Caneba to achieve the predictable result of securely closing the upper end of the backpack.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caneba (US 7143912) in view of Pottharst (US 2008/0061093) as applied to claim 19 above, and further in view of Brown et al. (US 6390345, hereinafter ‘Brown’) and Jansen (US 2016/0374458).
Caneba as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the insert or electronic hub/power source as claimed.
However, Brown teach providing a backpack with an insert removably insertable within the interior volume of the pack, wherein the insert comprises an open top container see Fig. 7).  
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the insert taught by Brown to the main backpack compartment taught by Caneba, in order to allow the backpack’s use as a booster seat as taught by Brown.
Further, Jansen teaches providing a backpack assembly with an electronic hub (70) coupled to the insert and a removable power source (64) as claimed.  
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the power source and electronic hub taught by Jansen to the backpack assembly taught by Caneba as modified above, in order to allow a user to charge electronic devices while stored therein (para 0010).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







March 15, 2021